Exhibit 10.1

 

SEPRACOR INC.

 

2000 STOCK INCENTIVE PLAN

 


1.             PURPOSE


 

The purpose of this 2000 Stock Incentive Plan (the “Plan”) of Sepracor Inc., a
Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing such persons with equity ownership opportunities and
performance-based incentives and thereby better aligning the interests of such
persons with those of the Company’s stockholders.  Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future subsidiary corporations as defined in Section 424(f) of the
Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a significant interest, as determined by the Board of Directors of the Company
(the “Board”).

 


2.             ELIGIBILITY


 

All of the Company’s employees, officers, directors, consultants and advisors
(and any individuals who have accepted an offer for employment) are eligible to
be granted options, restricted stock awards, or other stock-based awards (each,
an “Award”) under the Plan.  Each person who has been granted an Award under the
Plan shall be deemed a “Participant”.

 


3.             ADMINISTRATION, DELEGATION


 


(A)           ADMINISTRATION BY BOARD OF DIRECTORS.  THE PLAN WILL BE
ADMINISTERED BY THE BOARD.  THE BOARD SHALL HAVE AUTHORITY TO GRANT AWARDS AND
TO ADOPT, AMEND AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES
RELATING TO THE PLAN AS IT SHALL DEEM ADVISABLE.  THE BOARD MAY CORRECT ANY
DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY
AWARD IN THE MANNER AND TO THE EXTENT IT SHALL DEEM EXPEDIENT TO CARRY THE PLAN
INTO EFFECT AND IT SHALL BE THE SOLE AND FINAL JUDGE OF SUCH EXPEDIENCY.  ALL
DECISIONS BY THE BOARD SHALL BE MADE IN THE BOARD’S SOLE DISCRETION AND SHALL BE
FINAL AND BINDING ON ALL PERSONS HAVING OR CLAIMING ANY INTEREST IN THE PLAN OR
IN ANY AWARD.  NO DIRECTOR OR PERSON ACTING PURSUANT TO THE AUTHORITY DELEGATED
BY THE BOARD SHALL BE LIABLE FOR ANY ACTION OR DETERMINATION RELATING TO OR
UNDER THE PLAN MADE IN GOOD FAITH.


 


(B)           APPOINTMENT OF COMMITTEES. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BOARD MAY DELEGATE ANY OR ALL OF ITS POWERS UNDER THE PLAN TO ONE OR
MORE COMMITTEES OR SUBCOMMITTEES OF THE BOARD (A “COMMITTEE”).  ALL REFERENCES
IN THE PLAN TO THE “BOARD” SHALL MEAN THE BOARD OR A COMMITTEE OF THE BOARD
REFERRED TO IN SECTION 3(B) TO THE EXTENT THAT THE BOARD’S POWERS OR AUTHORITY
UNDER THE PLAN HAVE BEEN DELEGATED TO SUCH COMMITTEE.

 

1

--------------------------------------------------------------------------------


 


4.             STOCK AVAILABLE FOR AWARDS


 


(A)           NUMBER OF SHARES. SUBJECT TO ADJUSTMENT UNDER SECTION 8, AWARDS
MAY BE MADE UNDER THE PLAN FOR UP TO 2,500,000 SHARES OF COMMON STOCK, $.10 PAR
VALUE PER SHARE, OF THE COMPANY (THE “COMMON STOCK”).  IF ANY AWARD EXPIRES OR
IS TERMINATED, SURRENDERED OR CANCELED WITHOUT HAVING BEEN FULLY EXERCISED OR IS
FORFEITED IN WHOLE OR IN PART OR RESULTS IN ANY COMMON STOCK NOT BEING ISSUED,
THE UNUSED COMMON STOCK COVERED BY SUCH AWARD SHALL AGAIN BE AVAILABLE FOR THE
GRANT OF AWARDS UNDER THE PLAN, SUBJECT, HOWEVER, IN THE CASE OF INCENTIVE STOCK
OPTIONS (AS HEREINAFTER DEFINED), TO ANY LIMITATION REQUIRED UNDER THE CODE. 
SHARES ISSUED UNDER THE PLAN MAY CONSIST IN WHOLE OR IN PART OF AUTHORIZED BUT
UNISSUED SHARES OR TREASURY SHARES.


 


(B)           PER-PARTICIPANT LIMIT.  SUBJECT TO ADJUSTMENT UNDER SECTION 8, FOR
AWARDS GRANTED AFTER THE COMMON STOCK IS REGISTERED UNDER THE SECURITIES
EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”), THE MAXIMUM NUMBER OF SHARES OF
COMMON STOCK WITH RESPECT TO WHICH AWARDS MAY BE GRANTED TO ANY PARTICIPANT
UNDER THE PLAN SHALL BE 500,000 PER CALENDAR YEAR. THE PER-PARTICIPANT LIMIT
DESCRIBED IN THIS SECTION 4(B) SHALL BE CONSTRUED AND APPLIED CONSISTENTLY WITH
SECTION 162(M) OF THE CODE (“SECTION 162(M)”).


 


5.             STOCK OPTIONS


 


(A)           GENERAL.  THE BOARD MAY GRANT OPTIONS TO PURCHASE COMMON STOCK
(EACH, AN “OPTION”) AND DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE
COVERED BY EACH OPTION, THE EXERCISE PRICE OF EACH OPTION AND THE CONDITIONS AND
LIMITATIONS APPLICABLE TO THE EXERCISE OF EACH OPTION, INCLUDING CONDITIONS
RELATING TO APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AS IT CONSIDERS
NECESSARY OR ADVISABLE.  AN OPTION WHICH IS NOT INTENDED TO BE AN INCENTIVE
STOCK OPTION (AS HEREINAFTER DEFINED) SHALL BE DESIGNATED A “NONSTATUTORY STOCK
OPTION”.


 


(B)           INCENTIVE STOCK OPTIONS.  AN OPTION THAT THE BOARD INTENDS TO BE
AN “INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422 OF THE CODE (AN “INCENTIVE
STOCK OPTION”) SHALL ONLY BE GRANTED TO EMPLOYEES OF THE COMPANY AND SHALL BE
SUBJECT TO AND SHALL BE CONSTRUED CONSISTENTLY WITH THE REQUIREMENTS OF
SECTION 422 OF THE CODE.  THE COMPANY SHALL HAVE NO LIABILITY TO A PARTICIPANT,
OR ANY OTHER PARTY, IF AN OPTION (OR ANY PART THEREOF) WHICH IS INTENDED TO BE
AN INCENTIVE STOCK OPTION IS NOT AN INCENTIVE STOCK OPTION.


 


(C)           EXERCISE PRICE. THE BOARD SHALL ESTABLISH THE EXERCISE PRICE AT
THE TIME EACH OPTION IS GRANTED AND SPECIFY IT IN THE APPLICABLE OPTION
AGREEMENT, PROVIDED, HOWEVER, THAT THE EXERCISE PRICE SHALL NOT BE LESS THAN
100% OF THE FAIR MARKET VALUE OF THE COMMON STOCK, AS DETERMINED BY THE BOARD,
AT THE TIME THE OPTION IS GRANTED.


 


(D)           DURATION OF OPTIONS. EACH OPTION SHALL BE EXERCISABLE AT SUCH
TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY SPECIFY IN THE
APPLICABLE OPTION AGREEMENT, PROVIDED HOWEVER, THAT NO OPTION WILL BE GRANTED
FOR A TERM IN EXCESS OF TEN YEARS.

 

2

--------------------------------------------------------------------------------


 


(E)           EXERCISE OF OPTION.  OPTIONS MAY BE EXERCISED BY DELIVERY TO THE
COMPANY OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY
OTHER FORM OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE BOARD
TOGETHER WITH PAYMENT IN FULL AS SPECIFIED IN SECTION 5(F) FOR THE NUMBER OF
SHARES FOR WHICH THE OPTION IS EXERCISED.


 


(F)            PAYMENT UPON EXERCISE.  COMMON STOCK PURCHASED UPON THE EXERCISE
OF AN OPTION GRANTED UNDER THE PLAN SHALL BE PAID FOR AS FOLLOWS:


 


(1)           IN CASH OR BY CHECK, PAYABLE TO THE ORDER OF THE COMPANY;


 


(2)           EXCEPT AS THE BOARD MAY, IN ITS SOLE DISCRETION, OTHERWISE PROVIDE
IN AN OPTION AGREEMENT, BY (I) DELIVERY OF AN IRREVOCABLE AND UNCONDITIONAL
UNDERTAKING BY A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY
SUFFICIENT FUNDS TO PAY THE EXERCISE PRICE OR (II) DELIVERY BY THE PARTICIPANT
TO THE COMPANY OF A COPY OF IRREVOCABLE AND UNCONDITIONAL INSTRUCTIONS TO A
CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY CASH OR A CHECK
SUFFICIENT TO PAY THE EXERCISE PRICE;


 


(3)           WHEN THE COMMON STOCK IS REGISTERED UNDER THE EXCHANGE ACT, BY
DELIVERY OF SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT VALUED AT THEIR FAIR
MARKET VALUE AS DETERMINED BY (OR IN A MANNER APPROVED BY) THE BOARD IN GOOD
FAITH (“FAIR MARKET VALUE”), PROVIDED (I) SUCH METHOD OF PAYMENT IS THEN
PERMITTED UNDER APPLICABLE LAW AND (II) SUCH COMMON STOCK WAS OWNED BY THE
PARTICIPANT AT LEAST SIX MONTHS PRIOR TO SUCH DELIVERY;


 


(4)           TO THE EXTENT PERMITTED BY THE BOARD, IN ITS SOLE DISCRETION BY
(I) DELIVERY OF A PROMISSORY NOTE OF THE PARTICIPANT TO THE COMPANY ON TERMS
DETERMINED BY THE BOARD, OR (II) PAYMENT OF SUCH OTHER LAWFUL CONSIDERATION AS
THE BOARD MAY DETERMINE; OR


 


(5)           BY ANY COMBINATION OF THE ABOVE PERMITTED FORMS OF PAYMENT.


 


(G)           SUBSTITUTE OPTIONS. IN CONNECTION WITH A MERGER OR CONSOLIDATION
OF AN ENTITY WITH THE COMPANY OR THE ACQUISITION BY THE COMPANY OF PROPERTY OR
STOCK OF AN ENTITY, THE BOARD MAY GRANT OPTIONS IN SUBSTITUTION FOR ANY OPTIONS
OR OTHER STOCK OR STOCK-BASED AWARDS GRANTED BY SUCH ENTITY OR AN AFFILIATE
THEREOF.  SUBSTITUTE OPTIONS MAY BE GRANTED ON SUCH TERMS AS THE BOARD DEEMS
APPROPRIATE IN THE CIRCUMSTANCES, NOTWITHSTANDING ANY LIMITATIONS ON OPTIONS
CONTAINED IN THE OTHER SECTIONS OF THIS SECTION 5.


 


6.             RESTRICTED STOCK


 


(A)           GRANTS.  THE BOARD MAY GRANT AWARDS ENTITLING RECIPIENTS TO
ACQUIRE SHARES OF COMMON STOCK, SUBJECT TO THE RIGHT OF THE COMPANY TO
REPURCHASE ALL OR PART OF SUCH SHARES AT THEIR ISSUE PRICE OR OTHER STATED OR
FORMULA PRICE (OR TO REQUIRE FORFEITURE OF SUCH SHARES IF ISSUED AT NO COST)
FROM THE RECIPIENT IN THE EVENT THAT CONDITIONS SPECIFIED BY THE BOARD IN THE
APPLICABLE AWARD ARE NOT SATISFIED PRIOR TO THE END OF THE APPLICABLE
RESTRICTION PERIOD OR PERIODS ESTABLISHED BY THE BOARD FOR SUCH AWARD (EACH, A
“RESTRICTED STOCK AWARD”).

 

3

--------------------------------------------------------------------------------


 


(B)           TERMS AND CONDITIONS.  THE BOARD SHALL DETERMINE THE TERMS AND
CONDITIONS OF ANY SUCH RESTRICTED STOCK AWARD, INCLUDING THE CONDITIONS FOR
REPURCHASE (OR FORFEITURE) AND THE ISSUE PRICE, IF ANY.  ANY STOCK CERTIFICATES
ISSUED IN RESPECT OF A RESTRICTED STOCK AWARD SHALL BE REGISTERED IN THE NAME OF
THE PARTICIPANT AND, UNLESS OTHERWISE DETERMINED BY THE BOARD, DEPOSITED BY THE
PARTICIPANT, TOGETHER WITH A STOCK POWER ENDORSED IN BLANK, WITH THE COMPANY (OR
ITS DESIGNEE). AT THE EXPIRATION OF THE APPLICABLE RESTRICTION PERIODS, THE
COMPANY (OR SUCH DESIGNEE) SHALL DELIVER THE CERTIFICATES NO LONGER SUBJECT TO
SUCH RESTRICTIONS TO THE PARTICIPANT OR IF THE PARTICIPANT HAS DIED, TO THE
BENEFICIARY DESIGNATED, IN A MANNER DETERMINED BY THE BOARD, BY A PARTICIPANT TO
RECEIVE AMOUNTS DUE OR EXERCISE RIGHTS OF THE PARTICIPANT IN THE EVENT OF THE
PARTICIPANT’S DEATH (THE “DESIGNATED BENEFICIARY”).  IN THE ABSENCE OF AN
EFFECTIVE DESIGNATION BY A PARTICIPANT, DESIGNATED BENEFICIARY SHALL MEAN THE
PARTICIPANT’S ESTATE.


 


7.             OTHER STOCK-BASED AWARDS


 

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including the grant
of shares based upon certain conditions, the grant of securities convertible
into Common Stock and the grant of stock appreciation rights.

 


8.             ADJUSTMENTS FOR CHANGES IN COMMON STOCK AND CERTAIN OTHER EVENTS


 


(A)           CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY STOCK SPLIT,
REVERSE STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES,
RECLASSIFICATION OF SHARES, SPIN-OFF OR OTHER SIMILAR CHANGE IN CAPITALIZATION
OR EVENT, OR ANY DISTRIBUTION TO HOLDERS OF COMMON STOCK OTHER THAN A NORMAL
CASH DIVIDEND, (I) THE NUMBER AND CLASS OF SECURITIES AVAILABLE UNDER THIS PLAN,
(II) THE PER-PARTICIPANT LIMIT SET FORTH IN SECTION 4(B), (III) THE NUMBER AND
CLASS OF SECURITIES AND EXERCISE PRICE PER SHARE SUBJECT TO EACH OUTSTANDING
OPTION, (IV) THE REPURCHASE PRICE PER SHARE SUBJECT TO EACH OUTSTANDING
RESTRICTED STOCK AWARD, AND (V) THE TERMS OF EACH OTHER OUTSTANDING AWARD SHALL
BE APPROPRIATELY ADJUSTED BY THE COMPANY (OR SUBSTITUTED AWARDS MAY BE MADE, IF
APPLICABLE) TO THE EXTENT THE BOARD SHALL DETERMINE, IN GOOD FAITH, THAT SUCH AN
ADJUSTMENT (OR SUBSTITUTION) IS NECESSARY AND APPROPRIATE.  IF THIS
SECTION 8(A) APPLIES AND SECTION 8(C) ALSO APPLIES TO ANY EVENT,
SECTION 8(C) SHALL BE APPLICABLE TO SUCH EVENT, AND THIS SECTION 8(A) SHALL NOT
BE APPLICABLE.


 


(B)           LIQUIDATION OR DISSOLUTION.  IN THE EVENT OF A PROPOSED
LIQUIDATION OR DISSOLUTION OF THE COMPANY, THE BOARD SHALL UPON WRITTEN NOTICE
TO THE PARTICIPANTS PROVIDE THAT ALL THEN UNEXERCISED OPTIONS WILL (I) BECOME
EXERCISABLE IN FULL AS OF A SPECIFIED TIME AT LEAST 10 BUSINESS DAYS PRIOR TO
THE EFFECTIVE DATE OF SUCH LIQUIDATION OR DISSOLUTION AND (II) TERMINATE
EFFECTIVE UPON SUCH LIQUIDATION OR DISSOLUTION, EXCEPT TO THE EXTENT EXERCISED
BEFORE SUCH EFFECTIVE DATE.  THE BOARD MAY SPECIFY THE EFFECT OF A LIQUIDATION
OR DISSOLUTION ON ANY RESTRICTED STOCK AWARD OR OTHER AWARD GRANTED UNDER THE
PLAN AT THE TIME OF THE GRANT OF SUCH AWARD.

 

4

--------------------------------------------------------------------------------


 

(c)           Acquisition and Change in Control Events

 

(1)           Definitions

 

(a)                                  An “Acquisition Event” shall mean:

 

(i)                                     any merger or consolidation of the
Company with or into another entity as a result of which the Common Stock is
converted into or exchanged for the right to receive cash, securities or other
property; or

 

(ii)                                  any exchange of shares of the Company for
cash, securities or other property pursuant to a statutory share exchange
transaction.

 

(b)                                 A “Change in Control Event” shall mean:

 

(i)                                     the acquisition by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 30% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control Event: (A) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (C) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y)  of subsection (iii) of this definition; or

 

(ii)                                  such time as the Continuing Directors (as
defined below) do not constitute a majority of the Board (or, if applicable,

 

5

--------------------------------------------------------------------------------


 

the Board of Directors of a successor corporation to the Company), where the
term “Continuing Director” means at any date a member of the Board (x) who was a
member of the Board on the date of the initial adoption of this Plan by the
Board or (y) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or

 

(iii)                               the consummation of a merger, consolidation,
reorganization, recapitalization or statutory share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (x) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the

 

6

--------------------------------------------------------------------------------


 

Acquiring Corporation or any employee benefit plan (or related trust) maintained
or sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 30% or more of the then-outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination).

 

(2)           Effect on Options

 

(a)                                  Acquisition Event.  Upon the occurrence of
an Acquisition Event (regardless of whether such event also constitutes a Change
in Control Event), or the execution by the Company of any agreement with respect
to an Acquisition Event (regardless of whether such event will result in a
Change in Control Event), the Board shall provide that all outstanding Options
shall be assumed, or equivalent options shall be substituted, by the acquiring
or succeeding corporation (or an affiliate thereof); provided that if such
Acquisition Event also constitutes a Change in Control Event, except to the
extent specifically provided to the contrary in the instrument evidencing any
Option or any other agreement between a Participant and the Company, such
assumed or substituted options shall be immediately exercisable in full upon the
occurrence of such Acquisition Event.  For purposes hereof, an Option shall be
considered to be assumed if, following consummation of the Acquisition Event,
the Option confers the right to purchase, for each share of Common Stock subject
to the Option immediately prior to the consummation of the Acquisition Event,
the consideration (whether cash, securities or other property) received as a
result of the Acquisition Event by holders of Common Stock for each share of
Common Stock held immediately prior to the consummation of the Acquisition Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Acquisition Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value

 

7

--------------------------------------------------------------------------------


 

to the per share consideration received by holders of outstanding shares of
Common Stock as a result of the Acquisition Event.

 

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options,
then the Board shall, upon written notice to the Participants, provide that all
then unexercised Options will become exercisable in full as of a specified time
prior to the Acquisition Event and will terminate immediately prior to the
consummation of such Acquisition Event, except to the extent exercised by the
Participants before the consummation of such Acquisition Event; provided,
however, in the event of an Acquisition Event under the terms of which holders
of Common Stock will receive upon consummation thereof a cash payment for each
share of Common Stock surrendered pursuant to such Acquisition Event (the
“Acquisition Price”), then the Board may instead provide that all outstanding
Options shall terminate upon consummation of such Acquisition Event and that
each Participant shall receive, in exchange therefor, a cash payment equal to
the amount (if any) by which (A) the Acquisition Price multiplied by the number
of shares of Common Stock subject to such outstanding Options (whether or not
then exercisable), exceeds (B) the aggregate exercise price of such Options.

 

(b)                                 Change in Control Event that is not an
Acquisition Event.  Upon the occurrence of a Change in Control Event that does
not also constitute an Acquisition Event, except to the extent specifically
provided to the contrary in the instrument evidencing any Option or any other
agreement between a Participant and the Company, all Options then-outstanding
shall automatically become immediately exercisable in full.

 

(3)           Effect on Restricted Stock Awards

 

(a)                                  Acquisition Event that is not a Change in
Control Event. Upon the occurrence of an Acquisition Event that is not a Change
in Control Event, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall apply to the cash, securities or other property which the
Common Stock was converted into or exchanged for pursuant to such Acquisition
Event in the same manner and to the same extent as they applied to the Common
Stock subject to such Restricted Stock Award.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Change in Control Event.  Upon the
occurrence of a Change in Control Event (regardless of whether such event also
constitutes an Acquisition Event), except to the extent specifically provided to
the contrary in the instrument evidencing any Restricted Stock Award or any
other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock Awards then-outstanding shall automatically
be deemed terminated or satisfied.

 

(4)           Effect on Other Awards

 

(a)                                  Acquisition Event that is not a Change in
Control Event. The Board shall specify the effect of an Acquisition Event that
is not a Change in Control Event on any other Award granted under the Plan at
the time of the grant of such Award.

 

(b)                                 Change in Control Event.  Upon the
occurrence of a Change in Control Event (regardless of whether such event also
constitutes an Acquisition Event), except to the extent specifically provided to
the contrary in the instrument evidencing any other Award or any other agreement
between a Participant and the Company, all other Awards shall become
exercisable, realizable or vested in full, or shall be free of all conditions or
restrictions, as applicable to each such Award.

 

(5)           Limitations.  Notwithstanding the foregoing provisions of this

 

Section 8(c), if the Change in Control Event is intended to be accounted for as
a “pooling of interests” for financial accounting purposes, and if the
acceleration to be effected by the foregoing provisions of this
Section 8(c) would preclude accounting for the Change in Control Event as a
“pooling of interests” for financial accounting purposes, then no such
acceleration shall occur upon the Change in Control Event.

 


9.             GENERAL PROVISIONS APPLICABLE TO AWARDS


 


(A)           TRANSFERABILITY OF AWARDS.  EXCEPT AS THE BOARD MAY OTHERWISE
DETERMINE OR PROVIDE IN AN AWARD, AWARDS SHALL NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED BY THE PERSON TO WHOM THEY ARE
GRANTED, EITHER VOLUNTARILY OR BY OPERATION OF LAW, EXCEPT BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION, AND, DURING THE LIFE OF THE PARTICIPANT, SHALL BE
EXERCISABLE ONLY BY THE PARTICIPANT.  REFERENCES TO A PARTICIPANT, TO THE EXTENT
RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES TO AUTHORIZED TRANSFEREES.

 

9

--------------------------------------------------------------------------------


 


(B)           DOCUMENTATION.  EACH AWARD SHALL BE EVIDENCED BY A WRITTEN
INSTRUMENT IN SUCH FORM AS THE BOARD SHALL DETERMINE. EACH AWARD MAY CONTAIN
TERMS AND CONDITIONS IN ADDITION TO THOSE SET FORTH IN THE PLAN.


 


(C)           BOARD DISCRETION.  EXCEPT AS OTHERWISE PROVIDED BY THE PLAN, EACH
AWARD MAY BE MADE ALONE OR IN ADDITION OR IN RELATION TO ANY OTHER AWARD.  THE
TERMS OF EACH AWARD NEED NOT BE IDENTICAL, AND THE BOARD NEED NOT TREAT
PARTICIPANTS UNIFORMLY.


 


(D)           TERMINATION OF STATUS.  THE BOARD SHALL DETERMINE THE EFFECT ON AN
AWARD OF THE DISABILITY, DEATH, RETIREMENT, AUTHORIZED LEAVE OF ABSENCE OR OTHER
CHANGE IN THE EMPLOYMENT OR OTHER STATUS OF A PARTICIPANT AND THE EXTENT TO
WHICH, AND THE PERIOD DURING WHICH, THE PARTICIPANT, THE PARTICIPANT’S LEGAL
REPRESENTATIVE, CONSERVATOR, GUARDIAN OR DESIGNATED BENEFICIARY MAY EXERCISE
RIGHTS UNDER THE AWARD.


 


(E)           WITHHOLDING.  EACH PARTICIPANT SHALL PAY TO THE COMPANY, OR MAKE
PROVISION SATISFACTORY TO THE BOARD FOR PAYMENT OF, ANY TAXES REQUIRED BY LAW TO
BE WITHHELD IN CONNECTION WITH AWARDS TO SUCH PARTICIPANT NO LATER THAN THE DATE
OF THE EVENT CREATING THE TAX LIABILITY.  EXCEPT AS THE BOARD MAY OTHERWISE
PROVIDE IN AN AWARD, WHEN THE COMMON STOCK IS REGISTERED UNDER THE EXCHANGE ACT,
PARTICIPANTS MAY, TO THE EXTENT THEN PERMITTED UNDER APPLICABLE LAW, SATISFY
SUCH TAX OBLIGATIONS IN WHOLE OR IN PART BY DELIVERY OF SHARES OF COMMON STOCK,
INCLUDING SHARES RETAINED FROM THE AWARD CREATING THE TAX OBLIGATION, VALUED AT
THEIR FAIR MARKET VALUE. THE COMPANY MAY, TO THE EXTENT PERMITTED BY LAW, DEDUCT
ANY SUCH TAX OBLIGATIONS FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO A
PARTICIPANT.


 


(F)            AMENDMENT OF AWARD.  THE BOARD MAY AMEND, MODIFY OR TERMINATE ANY
OUTSTANDING AWARD, INCLUDING BUT NOT LIMITED TO, SUBSTITUTING THEREFOR ANOTHER
AWARD OF THE SAME OR A DIFFERENT TYPE, CHANGING THE DATE OF EXERCISE OR
REALIZATION, AND CONVERTING AN INCENTIVE STOCK OPTION TO A NONSTATUTORY STOCK
OPTION, PROVIDED THAT THE PARTICIPANT’S CONSENT TO SUCH ACTION SHALL BE REQUIRED
UNLESS THE BOARD DETERMINES THAT THE ACTION, TAKING INTO ACCOUNT ANY RELATED
ACTION, WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE PARTICIPANT.


 


(G)           CONDITIONS ON DELIVERY OF STOCK.  THE COMPANY WILL NOT BE
OBLIGATED TO DELIVER ANY SHARES OF COMMON STOCK PURSUANT TO THE PLAN OR TO
REMOVE RESTRICTIONS FROM SHARES PREVIOUSLY DELIVERED UNDER THE PLAN UNTIL
(I) ALL CONDITIONS OF THE AWARD HAVE BEEN MET OR REMOVED TO THE SATISFACTION OF
THE COMPANY, (II) IN THE OPINION OF THE COMPANY’S COUNSEL, ALL OTHER LEGAL
MATTERS IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF SUCH SHARES HAVE BEEN
SATISFIED, INCLUDING ANY APPLICABLE SECURITIES LAWS AND ANY APPLICABLE STOCK
EXCHANGE OR STOCK MARKET RULES AND REGULATIONS, AND (III) THE PARTICIPANT HAS
EXECUTED AND DELIVERED TO THE COMPANY SUCH REPRESENTATIONS OR AGREEMENTS AS THE
COMPANY MAY CONSIDER APPROPRIATE TO SATISFY THE REQUIREMENTS OF ANY APPLICABLE
LAWS, RULES OR REGULATIONS.


 


(H)           ACCELERATION.  THE BOARD MAY AT ANY TIME PROVIDE THAT ANY OPTIONS
SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL OR IN PART, THAT ANY RESTRICTED
STOCK AWARDS SHALL BE FREE OF RESTRICTIONS IN FULL OR IN PART OR

 

10

--------------------------------------------------------------------------------


 


THAT ANY OTHER AWARDS MAY BECOME EXERCISABLE IN FULL OR IN PART OR FREE OF SOME
OR ALL RESTRICTIONS OR CONDITIONS, OR OTHERWISE REALIZABLE IN FULL OR IN PART,
AS THE CASE MAY BE.


 


10.           MISCELLANEOUS


 


(A)           NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  NO PERSON SHALL HAVE ANY
CLAIM OR RIGHT TO BE GRANTED AN AWARD, AND THE GRANT OF AN AWARD SHALL NOT BE
CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO CONTINUED EMPLOYMENT OR ANY OTHER
RELATIONSHIP WITH THE COMPANY.  THE COMPANY EXPRESSLY RESERVES THE RIGHT AT ANY
TIME TO DISMISS OR OTHERWISE TERMINATE ITS RELATIONSHIP WITH A PARTICIPANT FREE
FROM ANY LIABILITY OR CLAIM UNDER THE PLAN, EXCEPT AS EXPRESSLY PROVIDED IN THE
APPLICABLE AWARD.


 


(B)           NO RIGHTS AS STOCKHOLDER.  SUBJECT TO THE PROVISIONS OF THE
APPLICABLE AWARD, NO PARTICIPANT OR DESIGNATED BENEFICIARY SHALL HAVE ANY RIGHTS
AS A STOCKHOLDER WITH RESPECT TO ANY SHARES OF COMMON STOCK TO BE DISTRIBUTED
WITH RESPECT TO AN AWARD UNTIL BECOMING THE RECORD HOLDER OF SUCH SHARES. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE COMPANY EFFECTS A SPLIT OF THE
COMMON STOCK BY MEANS OF A STOCK DIVIDEND AND THE EXERCISE PRICE OF AND THE
NUMBER OF SHARES SUBJECT TO SUCH OPTION ARE ADJUSTED AS OF THE DATE OF THE
DISTRIBUTION OF THE DIVIDEND (RATHER THAN AS OF THE RECORD DATE FOR SUCH
DIVIDEND), THEN AN OPTIONEE WHO EXERCISES AN OPTION BETWEEN THE RECORD DATE AND
THE DISTRIBUTION DATE FOR SUCH STOCK DIVIDEND SHALL BE ENTITLED TO RECEIVE, ON
THE DISTRIBUTION DATE, THE STOCK DIVIDEND WITH RESPECT TO THE SHARES OF COMMON
STOCK ACQUIRED UPON SUCH OPTION EXERCISE, NOTWITHSTANDING THE FACT THAT SUCH
SHARES WERE NOT OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE RECORD DATE FOR
SUCH STOCK DIVIDEND.


 


(C)           EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE
ON THE DATE ON WHICH IT IS ADOPTED BY THE BOARD, BUT NO AWARD GRANTED TO A
PARTICIPANT THAT IS INTENDED TO COMPLY WITH SECTION 162(M) SHALL BECOME
EXERCISABLE, VESTED OR REALIZABLE, AS APPLICABLE TO SUCH AWARD, UNLESS AND UNTIL
THE PLAN HAS BEEN APPROVED BY THE COMPANY’S STOCKHOLDERS TO THE EXTENT
STOCKHOLDER APPROVAL IS REQUIRED BY SECTION 162(M) IN THE MANNER REQUIRED UNDER
SECTION 162(M) (INCLUDING THE VOTE REQUIRED UNDER SECTION 162(M)). NO AWARDS
SHALL BE GRANTED UNDER THE PLAN AFTER THE COMPLETION OF TEN YEARS FROM THE
EARLIER OF (I) THE DATE ON WHICH THE PLAN WAS ADOPTED BY THE BOARD OR (II) THE
DATE THE PLAN WAS APPROVED BY THE COMPANY’S STOCKHOLDERS, BUT AWARDS PREVIOUSLY
GRANTED MAY EXTEND BEYOND THAT DATE.


 


(D)           AMENDMENT OF PLAN.  THE BOARD MAY AMEND, SUSPEND OR TERMINATE THE
PLAN OR ANY PORTION THEREOF AT ANY TIME, PROVIDED THAT TO THE EXTENT REQUIRED BY
SECTION 162(M), NO AWARD GRANTED TO A PARTICIPANT THAT IS INTENDED TO COMPLY
WITH SECTION 162(M) AFTER THE DATE OF SUCH AMENDMENT SHALL BECOME EXERCISABLE,
REALIZABLE OR VESTED, AS APPLICABLE TO SUCH AWARD, UNLESS AND UNTIL SUCH
AMENDMENT SHALL HAVE BEEN APPROVED BY THE COMPANY’S STOCKHOLDERS AS REQUIRED BY
SECTION 162(M) (INCLUDING THE VOTE REQUIRED UNDER SECTION 162(M)).

 

11

--------------------------------------------------------------------------------


 


(E)           GOVERNING LAW.  THE PROVISIONS OF THE PLAN AND ALL AWARDS MADE
HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAW.


 

 

Adopted by the Board of Directors on February 24, 2000

 

Adopted by the Stockholders on May 24, 2000

 

12

--------------------------------------------------------------------------------


 

AMENDMENT NO 1. TO

2000 STOCK INCENTIVE PLAN

OF

SEPRACOR INC.

 

The 2000 Stock Incentive Plan (the “Plan”) of Sepracor Inc. be, and hereby is,
amended as follows:

 

1.             Section 4, paragraph (a) is deleted in its entirety and the
following is substituted in its place:

 

“(a) Number of Shares.  Subject to adjustment under Section 8, Awards may be
made under the Plan for up to 4,000,000 shares of common stock, $.10 par value
per share, of the Company (the “Common Stock”).  If any Award expires or is
terminated, surrendered or cancelled without having been fully exercised or is
forfeited in whole or in part or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan, subject, however, in the case of Incentive Stock
Options (as hereinafter defined), to any limitation required under the Code. 
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.”

 

 

Adopted by the Board of Directors on February 21, 2002

 

Adopted by the Stockholders on May 22, 2002

 

13

--------------------------------------------------------------------------------


 

AMENDMENT NO 2. TO

2000 STOCK INCENTIVE PLAN

OF

SEPRACOR INC.

 

The 2000 Stock Incentive Plan (the “Plan”) of Sepracor Inc. be, and hereby is,
amended as follows:

 

1.             Section 4, paragraph (a) is deleted in its entirety and the
following is substituted in its place:

 

“(a) Number of Shares.  Subject to adjustment under Section 8, Awards may be
made under the Plan for up to 5,5000,000 shares of common stock, $.10 par value
per share, of the Company (the “Common Stock”).  If any Award expires or is
terminated, surrendered or cancelled without having been fully exercised or is
forfeited in whole or in part or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan, subject, however, in the case of Incentive Stock
Options (as hereinafter defined), to any limitation required under the Code. 
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.”

 

 

Adopted by the Board of Directors on February 20, 2003

 

Adopted by the Stockholders on May 22, 2003

 

14

--------------------------------------------------------------------------------


 

AMENDMENT NO 3. TO

2000 STOCK INCENTIVE PLAN

OF

SEPRACOR INC.

 

The 2000 Stock Incentive Plan (the “Plan”), as amended, of Sepracor Inc. be, and
hereby is, further amended as follows:

 

1.             Section 4, paragraph (a) is deleted in its entirety and the
following is substituted in its place:

 

“(a) Number of Shares.  Subject to adjustment under Section 8, Awards may be
made under the Plan for up to 8,000,000 shares of common stock, $.10 par value
per share, of the Company (the “Common Stock”).  If any Award expires or is
terminated, surrendered or cancelled without having been fully exercised or is
forfeited in whole or in part or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan, subject, however, in the case of Incentive Stock
Options (as hereinafter defined), to any limitation required under the Code. 
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.”

 

 

Adopted by the Board of Directors on February 11, 2004.

 

Adopted by the Stockholders on May 19, 2004.

 

15

--------------------------------------------------------------------------------


 

AMENDMENT NO. 4 TO

2000 STOCK INCENTIVE PLAN

OF

SEPRACOR INC.

 

The 2000 Stock Incentive Plan (the “Plan”), as amended, of Sepracor Inc. be, and
hereby is, further amended as follows:

 

1.             Section 4, paragraph (a) is deleted in its entirety and the
following is substituted in its place:

 

“(a) Number of Shares.  Subject to adjustment under Section 8, Awards may be
made under the Plan for up to 9,500,000 shares of common stock, $.10 par value
per share, of the Company (the “Common Stock”).  If any Award expires or is
terminated, surrendered or cancelled without having been fully exercised or is
forfeited in whole or in part or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan, subject, however, in the case of Incentive Stock
Options (as hereinafter defined), to any limitation required under the Code. 
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.”

 

 

Adopted by the Board of Directors on April 1, 2005.

 

Adopted by the Stockholders on May 19, 2005.

 

16

--------------------------------------------------------------------------------


 

AMENDMENT NO. 5 TO
2000 STOCK INCENTIVE PLAN
OF
SEPRACOR INC.

 

The 2000 Stock Incentive Plan (the “Plan”) of Sepracor Inc. be and hereby is,
amended as follows:

 

1.             The following Section 5(h) is hereby added:

 

(h)           Limitation on Repricing.  Unless such action is approved by the
Company’s stockholders: (i) no outstanding Option granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option (other than
adjustments pursuant to Section 8), and (ii) the Board may not cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan covering the same or a different
number of shares of Common Stock and having an exercise price per share lower
than the then-current exercise price per share of the cancelled Option.

 

2.             Section 9(f) is hereby deleted in its entirety and replaced with
the following:

 

(f)            Amendment of Plan.  Except as prohibited by Section 5(h), the
Board may amend, modify or terminate any outstanding Award, including but not
limited to, substituting therefore another Award of the same or a different
type, changing the date of exercise or realization, and converting an Incentive
Stock Option to a Non-Statutory Stock Option, provided that the Participant’s
consent to such action shall be required unless the Board determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant.

 

 

Adopted by the Board of Directors on May 13, 2005

 

17

--------------------------------------------------------------------------------

 